Citation Nr: 1521903	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for service-connected lumbar spine degenerative changes with history of herniated disc.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for PTSD, assigning a 30 percent evaluation, and denied a rating in excess of 10 percent for lumbar spine degenerative changes with history of herniated disc ("lumbar disability").

A hearing was held on October 15, 2014, by means of video conferencing equipment with the appellant in Las Vegas, Nevada, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In June 2014, the Veteran submitted two VA Form 26-4555s, Veteran's Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant.  In the remarks section, he indicated that due to his left knee surgeries in 2013, he was requesting a grant to add a flat walkway to avoid the stairs in front of his home and additional funding which would allow him to undergo aquatic therapy for the left knee.  These requests for benefits have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In August 2014, the Veteran submitted VA Form 21-526EZ, claiming disability compensation and related compensation benefits for "1151 Left Knee Replaced in wrong position" and "tender and painful scarring on left leg."  In an August 2014 statement in support of claim, the Veteran noted that the painful/tender scar on his left leg is from his left knee replacement, and stated that he was requesting 1151 review for his condition and special monthly compensation for loss of use of the left leg.  The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from left knee surgery and entitlement to special monthly compensation for loss of use of left leg have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Service connection for left knee degenerative joint disease, status post left knee surgical repair, was granted in a December 2008 rating decision.   Inasmuch as the Veteran's August 2014 submissions can be interpreted as claims for entitlement to service connection for a left leg scar secondary to a service connected left knee disability and entitlement to an increased evaluation for left knee degenerative joint disease, status post-surgical repair, they are also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain outstanding VA and private treatment records and to afford the Veteran contemporaneous VA examinations.

As an initial matter, a number of records potentially relevant to the Veteran's claims remain outstanding.

At the October 2014 Board hearing, the Veteran testified that he received treatment at the Tripler Army Medical Center through December 2013.  Treatment records from Tripler Army Medical Center in the claims file span from November 2012 through March 2013, in addition to a few reports regarding a September 2013 surgery.  On remand, the AOJ should request any records from Tripler from March 2013 through December 2013.

The Veteran also testified at the Board hearing that he was currently receiving treatment with the Las Vegas VA Medical Center (VAMC).  Records from the Southern Nevada Health Care System (HCS) spanning from February 2014 through July 2014 have been associated with the file, but the Board notes that only the odd-numbered pages from the records print-out appear to have been scanned into the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ must obtain the Veteran's VA treatment records from January 2014 to the present, and ensure the complete records are associated with the claims file.
 
VA treatment records of record also reference non-VA orthopedic consult reports, with direction to see the scanned documents attached, some indicating that Vista Imaging could be used to access the records.  Because the issue of entitlement to an increased evaluation for a service-connected lumbar disability is on appeal, these scanned records are potentially relevant.  On remand, such scanned reports should be associated with the claims file.

Finally, the Veteran's VA mental health treatment records indicate that the Veteran was additionally being seen for regular mental health treatment at the Honolulu Vet Center from approximately January 2012 until he moved in January 2014.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of mental health treatment records is important to the claim for entitlement to an initial evaluation in excess of 30 percent for PTSD, they should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2014). 

The Board further finds that additional VA examinations are needed for the issues on appeal.

The most recent VA examination regarding the Veteran's lumbar disability was conducted in October 2012.  Subsequently, the Veteran has described increased symptomatology which was not contemplated by the October 2012 VA examiner.  On his August 2013 VA Form 9, the Veteran stated that he experienced almost monthly incapacitating incidents due to his back pain.  Additionally, in September 2013, the Veteran reported that he was unable to attend an examination with regard to a migraine disability because he had hurt his back.  Finally, at the October 2014 Board hearing, the Veteran testified that his treatment for his back included acupuncture, physical therapy, and use of a TENS unit.    

The Veteran's most recent VA mental health examination was also in October 2012.  At that time, the VA examiner opined that the Veteran's psychiatric symptoms were best described as mild or transient symptoms which were controlled by medication or that decreased work efficiency and ability to perform occupational tasks only during periods of significant emotional stress.  The October 2012 examination report noted that the Veteran was self-employed, got along well with is few employees, and experienced moderate impairment due to anxiety, suspiciousness, chronic sleep impairment, and panic attacks when going into public places.  The Veteran was also enrolled in college courses for an IT degree.  The report noted no suicidal or homicidal ideation.  Subsequently, a November 2013 VA mental health treatment note recorded the Veteran's reports of hypervigilance and statements that he stopped attending school in August and ceased running his business in approximately February of that year.  In VA PTSD therapy reports from November 2013 through January 2014, the Veteran also reported destroying multiple pieces of furniture in his house in "fits of rage," as well as suicidal ideation and homicidal ideation regarding a particular individual, occurring so frequently as to influence his decision to move away from the area.  Such symptomatology represents an increase in the severity of the Veteran's psychiatric symptoms from that considered by the October 2012 VA examiner.

The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that the Veteran's testimony and treatment records indicate worsening since the most-recent VA examinations, on remand, the Veteran should be scheduled for additional VA examinations to determine the current severity and manifestations of his service-connected PTSD and lumbar disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all the Veteran's treatment records from Tripler Army Medical Center from March 2013 to December 2013.

2.  Obtain any and all of the Veteran's VA treatment records, including records of treatment with the Southern Nevada HCS, from January 2014 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

Note: The Southern Nevada HCS treatment records in the electronic claims file are incomplete, and only odd-numbered pages appear to have been scanned.

3.  Obtain a copy of orthopedic consult reports from Vista Imaging or any other appropriate electronic records system.  Such scanned documents are referenced in the following records provided by VAMROC Honolulu:  December 2013 Non-VA Care Consult Result Orthopedics; October 2013 Non-VA Care Consult Result Orthopedics; July 2013 Orthopedics Consult; May 2013 Acupuncture Consult; March 2013 Orthopedics Consult; November 2012 Orthopedics Consult.

4.  Ask the Veteran to provide a release form for any records of mental health treatment with the Honolulu Vet Center from January 2012 to the present.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

5.  After completing the above directives, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders. 

In addition to assessing the Veteran's current psychiatric status and symptomatology, the VA examiner is requested to review the medical evidence of record and, if feasible, provide a medical opinion as to the evolving nature and severity of the Veteran's PTSD from January 2012 to the present.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6.  After completing parts 1-4 above, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current severity and manifestations of his service-connected lumbar disability.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

Based on a review of the complete record, the statements of the Veteran, and a physical examination of the Veteran, the examiner is asked to address the disabilities in accordance with VA rating criteria, including but not limited to the following:

a.  The examiner must conduct full range of motion studies for the low back and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the low back both during flare-ups and after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

To the extent possible, the VA examiner should also comment on the report of the October 2012 VA examiner which noted the Veteran's report of flare-ups of his lumbar disability where his pain increased to a level of 6-8 out of 10, and provide an opinion as to the effect this had on functional impairment, including any approximate loss in range of motion.

c.  The examiner must specifically opine as to whether the Veteran has any neurological abnormalities associated with his lumbar disability.  If so, the examiner is asked to ascertain the severity of such neurological disabilities using any appropriate questionnaire.

The examiner's attention is directed to an August 2013 VA treatment record where the Veteran reported numbness in both legs with sitting for any length of time. 

d.  With regard to intervertebral disc syndrome (IVDS), provide a statement regarding the total duration of incapacitating episodes over the past 12 months.  To the extent that the Veteran has experienced periods of time during the appeal period (January 2012 to present) between which he experienced a varied duration of incapacitating episodes, the examiner should so state, and describe the total duration of incapacitating episodes per 12-month period for each distinct span of time.

An incapacitating episode for this purpose is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

e.  The examiner should comment on the functional effects of the Veteran's service-connected lumbar disability on his activities of daily living and employability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

7.  Thereafter, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

8.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to an evaluation in excess of 10 percent for lumbar spine degenerative changes with history of herniated disc in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







